     Case 8:19-cv-00871-JDE Document 37 Filed 03/17/21 Page 1 of 1 Page ID #:898




 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11   RUBY VILLANERA,              )           No. 8:19-cv-00871-JDE
                                  )
12                                )
                      Plaintiff,  )           ORDER AWARDING ATTORNEY
13                                )
                   v.             )           FEES UNDER THE EQUAL
14                                )           ACCESS TO JUSTICE ACT,
     ANDREW SAUL, Commissioner of )
                                  )
                                              28 U.S.C. § 2412(d)
15   Social Security,
                                  )
                                  )
16                    Defendant.  )
                                  )
17
18
           Based upon the parties’ Stipulation (Dkt. 36), IT IS ORDERED that
19
     Plaintiff shall be awarded attorney’s fees of $6,800 under 28 U.S.C. § 2412(d)
20
     subject to the terms of the above-referenced Stipulation.
21
22   Dated: March 17, 2021
23                                              ______________________________
24                                              JOHN D. EARLY
                                                United States Magistrate Judge
25
26
27
28
